OPINION of the Court, by
Judge Owsley.
Ths defendant Morrison, having been brought before the county court of Hardin upon a charge of bastardy, and they being of opinion he was the father of the child, adjudged he should pay towards its support in annual payments, fifty-five dollars. Morrison in pursuance of the judgment of the court and according to their order, gave bond with security to pay the amount; and having failed to pay the instalment which first became payable, a motion was made in the county court for a judgment against him for the same; but because the court were of opinion one of the justices who sat upon the trial when judgment was given against Morrison was improperly commissioned, they overruled the motion.
The ground upon which it was supposed the justice was improperly commissioned does not, nor is it conceived to be material to the present case that it should appear ; for as there appears to have been a sufficient number of other justices at the trial to constitute ths court, no reason is perceived why the judgment for that cause should be adjudged void; and if it be not void, its regularity cannot, in a proceeding upon the bond, be thus collaterally questioned.
Judgment reversed, &c.